ORDER

PER CURIAM.
Daniel and Beverly Hendricks (Hendricks) appeal the judgment entered on a jury verdict in favor of Franklin County (County) on their action for the wrongful death of their daughter Nicole Hendricks. Hendricks’ subsequent motion for new trial was denied.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion reciting detailed facts and restating principles of law would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).